Citation Nr: 0002760	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for shortness of breath as 
a chronic disability resulting from an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971, and from September 1990 to May 1991.  He served 
in the Southwest Asia theater of operations from November 6, 
1990 to April 16, 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  By this rating decision, the RO, in 
pertinent part, denied service connection for shortness of 
breath as a chronic disability resulting from an undiagnosed 
illness. 

On December 10, 1996, a hearing was held in Montgomery 
Alabama, before a member of the Board who is rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 1999). 

In September 1998, the Board remanded the veteran's claim for 
additional development.  By a February 1999 rating decision, 
the RO essentially denied service connection for shortness of 
breath as a chronic disability resulting from an undiagnosed 
illness.  A supplemental statement of the case was issued in 
March 1999. 

FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia Theater 
of operations during the Gulf War.  

2.  The veteran has submitted some evidence that he currently 
has shortness of breath as a chronic disability which is 
related to an undiagnosed illness; the claim is plausible. 

3.  It is not at least as likely as not that the veteran has 
objective indications of shortness of breath resulting from 
an undiagnosed illness. 


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for shortness of breath 
as a chronic disability resulting from an undiagnosed 
illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

2.   Service connection for shortness of breath as a chronic 
disability resulting from an undiagnosed illness is not 
established.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records from the veteran's first period of 
active duty reflect that prior to a pre-induction examination 
in August 1969, the veteran denied any history of shortness 
of breath, pain or pressure in chest, or chronic cough.  Upon 
examination, the veteran's lungs and chest were normal.  The 
veteran was treated for diagnosed flu syndrome in late 
January 1971, although he did not make any specific 
complaints concerning shortness of breath or other 
respiratory symptoms at that time.  At his April 1971 
separation examination, the veteran's lungs and chest were 
normal.  

Medical records associated with the veteran's second period 
of active duty were received by the RO in November 1991.  
These records reflect, in pertinent part, that prior to an 
April 1991 examination, the veteran denied any history of 
shortness of breath, pain or pressure in chest, or chronic 
cough.  The report apparently documenting the April 1991 
examination indicates that the veteran's lungs and chest were 
normal.  The veteran also completed a "Southwest Asia 
Demobilization/Redeployment Medical Evaluation" form in 
April 1991, on which he denied having any symptoms of cough 
or sinus infection.  

The veteran underwent a general examination for VA purposes 
in June 1991.  He did not report any respiratory symptoms, 
including shortness of breath.  Upon examination, breath 
sounds were clear and normal bilaterally, there was no 
evidence of any wheezes, and the veteran's chest was normal 
to percussion. A chest X-ray revealed no evidence of any 
active pulmonary or pleural abnormality. 

In March 1995, the veteran filed a written statement in which 
he asserted that he had been having lung problems since his 
service in the Gulf War.  

In June 1995, medical records from the offices of O. D. 
Mitchum, M.D., were associated with the claims file.  These 
records reflect that between March 1994 and October 1994, the 
veteran sought outpatient treatment for a recurrent cough.  A 
March 1994 chest X-ray revealed an infiltrate on the left, 
while an October 1994 chest X-ray revealed hilar prominence 
on the left with questionable infiltrate of both spaces.  The 
veteran was assessed as having early pneumonia.  

By a July 1995 rating decision, the RO denied service 
connection for lung disease, on a direct basis only. 

On a Form 9 filed in November 1995, the veteran indicated 
that he did not have respiratory symptoms until he went 
overseas with his Reserve unit, and that he continued to have 
flu-like symptoms since his return.  

The veteran testified before a member of the Board at the RO 
in December 1996. 
He reported currently experiencing frequent congestion and 
coughing, and stated that these symptoms were first 
manifested while he served in support of Operations Desert 
Storm and Desert Shield.  The veteran did not have these 
symptoms before he went into the Gulf War, in which he served 
for five months.  During the war, he participated in a convoy 
and was exposed to dust, fumes, and kerosene.  The veteran 
did not see a doctor while over there for his symptoms.  Only 
when he began "catching things like pneumonia when I came 
back" did he see a family doctor, who gave him antibiotics.  
The veteran stated that he had had pneumonia three times 
since his return in 1991.  He generally was treated with 
antibiotics, although the first time he got pneumonia the 
veteran was hospitalized in Alabama.  A "spot" or other 
such phenomenon was found on the left lung, although the 
veteran was unsure whether a biopsy had been performed.  The 
veteran was told by a physician that it was "just infection 
from something."  This physician later told the veteran that 
he had some sort of lymph node growing between his lungs.

The veteran had not been hospitalized again for these 
symptoms, although he continued to take medication.  It would 
take about one month for his symptoms to clear up.  The 
veteran indicated that when he told his doctor about his 
symptoms, the doctor did not think that they were related to 
his service in the Gulf War.  At the conclusion of his 
hearing, the veteran also suggested that he had been present 
when a large ammunition pile was detonated during the Gulf 
War, following by his exposure to "white stuff."   

In March 1997, the Board remanded the veteran's claim 
concerning service connection for a lung disorder, on a 
direct basis only, for additional development. 

In April 1997, the RO wrote to the veteran and advised him 
concerning the types of medical and nonmedical evidence he 
could submit in support of his claim concerning service 
connection for a chronic disability resulting from an 
undiagnosed illness.  

Subsequently in April 1997, the veteran submitted three lay 
statements on his behalf.  In one statement, [redacted]
stated that he served with the veteran in Desert Storm and 
Desert Shield and that he also worked with the veteran for 
the same employer as a civilian.  Mr. [redacted] stated, in 
pertinent part, that the veteran lost numerous days because 
of the flu and colds.

In another statement, dated in April 1997, [redacted]
stated that he worked with the veteran for several years 
prior to his call-up for active duty in Saudi Arabia.  Mr. 
[redacted] reported that the veteran often complained about not 
feeling good after he returned to work and that he seemed to 
have colds and flu-like symptoms quite often.  Mr. [redacted] did 
not remember the veteran having these problems prior to his 
active duty service in Saudi Arabia.

Finally, in another April 1997 statement, the veteran's 
spouse noted that the veteran was a different person after 
his return from overseas service.  In pertinent part, she 
reported that the veteran had more flu-like problems, caught 
many colds, and felt "bad all the time."

The veteran underwent a general examination for VA purposes 
in May 1997.  He did not remember whether any SCUD missiles 
exploded close to him during the Gulf War.  While there was 
no history of significant smoke exposure, the veteran did 
indicate that there was heavy dust in his area, which was 
near an ammunition dump.  On his return, the veteran began 
noticing some change in his "lung status."  He began 
coughing up yellow phlegm daily.  Shorter after his return, 
he passed out at home and was hospitalized for one week in 
Geneva, Alabama.  He was told that he had pneumonia.  The 
veteran stated that he had been told several times that he 
had fluid that collected on his lungs.  He did not have any 
shortness of breath at rest.  He would walk, but after two 
flights of stairs he would get dyspneic.  The veteran did not 
cough much anymore, and he did not have chest pain.  

Upon examination, there was no cough or expectoration.  Full 
symmetrical excursion of the diaphragm was noted.  The 
veteran's lungs were clear to auscultation and there was no 
wheezing.  A chest X-ray was normal.  The veteran was 
diagnosed as having, in part, "(p)ossible Persian Gulf 
Syndrome with shortness of breath..."  The examiner also 
included the following text in her report:

It is only speculation on my part, but, 
[the veteran] did not have a lung 
disorder prior to his service in the 
Persian Gulf as he does now.  I reviewed 
his chart, but I was unable to find any 
previous pulmonary function studies.  
This has been ordered.  As mentioned, I 
do not find any evidence of pre-existing 
lung disorder prior to his Persian Gulf 
service.  

Pulmonary function studies, associated with the May 1997 VA 
general medical examination, were indicated to have been 
within normal limits.

In December 1997, medical records from the offices of David 
H. Arnold, M.D., were associated with the claims file.  These 
records reflect outpatient treatment of the veteran between 
April 1993 and December 1997.  These records do not indicate 
any complaints of or treatment for respiratory symptoms 
including shortness of breath.  

In March 1998, medical records from the offices of Dr. 
Mitchum were associated with the claims file, a number of 
which are duplicative of those summarized above.  The 
remaining records, in pertinent part, reflect that in March 
1994, the veteran had been seen on an outpatient basis for 
what was thought to be rather severe bronchitis.  After 
continuing to have some cough, rawness in his throat, and low 
grade fever, the veteran was hospitalized and eventually 
diagnosed as having pneumonia of the left lung.  A chest X-
ray taken in January 1997 was normal.  

By an April 1998 rating decision, the RO, in pertinent part, 
continued to deny service connection of lung disorder on a 
direct basis, and also essentially denied service connection 
for respiratory symptoms to include shortness of breath as a 
chronic disability resulting from an undiagnosed illness.  A 
supplemental statement of the case was issued later that 
month.

In September 1998, the Board denied the veteran's claim 
concerning service connection for a lung disorder on a direct 
basis, but remanded the claim concerning an undiagnosed 
illness for additional development.  This development was to 
include the issuance of a new letter to the veteran 
concerning the types of evidence he could submit in 
accordance with the newly extended presumptive period under 
38 C.F.R. § 3.317, as well as a new examination.  
Specifically, the examiner was to review the claims file and 
address each of the veteran's alleged signs or symptoms 
individually, providing an opinion as to whether or not there 
were any clinical, objective indicates of these alleged 
symptoms.  The examiner was also to provide an opinion as to 
whether the symptoms were attributable to a "known" 
clinical diagnosis, and if so, to render an opinion as to the 
etiological basis of the diagnosed disorder and the date of 
its onset.  All indicated special studies were to be 
accomplished, with the findings reported in detail.  

In November 1998, the RO issued a letter to the veteran, 
referencing the newly extended presumption period under 38 
C.F.R. § 3.317, and advising him about the types of medical 
and nonmedical evidence he could submit in support of his 
claim.

The veteran underwent a respiratory examination for VA 
purposes in December 1998.  In the report of this 
examination, the VA physician noted that the veteran's claims 
folder had been reviewed.  The veteran essentially restated 
his history of having a "lung problem" following his return 
from Desert Storm, which included a hospitalization for 
pneumonia.  The last episode of respiratory infection 
reportedly occurred in the year prior to this examination, 
but the veteran did not go to a physician at that time.  

At the time of the examination, the veteran reported 
shortness of breath, tightness and a tingling sensation in 
the chest, and cough.  He stated that he "takes a cold 
easily."  The veteran had not been using any kind of 
medications for his breathing problems, including inhalers or 
sinus medications.  The veteran's cough and the tight/tingly 
feeling in his chest were especially noticeable when he was 
in a dusty area, or when he entered a room in which someone 
was painting the wall.  The veteran described an 
expectoration which was sometimes clear and sometimes a 
greenish to yellow in color.  There was no history of any 
hemoptysis.  The veteran would become short of breath after 
walking one-fourth of a mile, after which he had to slow 
down.  He had not climbed any stairs lately, so he did not 
know who many flights he could climb without feeling short of 
breath.  The veteran had never been on oxygen, but he had 
used nebulizer treatments and inhalers on the past.  The 
veteran smoked very occasionally.  In his entire lifetime, he 
used about ten packs of cigarettes.  The veteran restated 
that he had been exposed to dust and trucks while in the 
military, and that he had been located in an area near an 
ammunition dump during the Gulf War.  The veteran denied any 
history of exposure to oil fire smoke. 

Upon examination, the veteran was in no distress.  There was 
no dyspnea noted at rest or with minimal exertion.  
Examination of the lungs revealed slightly decreased breath 
sounds in the lung basis.  There were questionable rales in 
the lung basis, left slightly more than the right.  A chest 
X-ray revealed no acute infiltrate.  Pulmonary function tests 
revealed an FVC of 77 percent predicted, FEV1 of 81 percent 
predicted, FEV1/FVC of 86 percent predicted, FEF 25/75 of 99 
predicted, and normal diffusion capacity.

The examiner diagnosed the veteran as having the following: 
(1) Chronic bronchitis with symptoms getting worse when 
exposed to dust, paint, etc.; and (2) Status post treatment 
for refractory pneumonia in March 1994.  The examiner also 
concluded that the veteran's respiratory symptoms first 
manifested approximately in the early part of 1994, and that 
the present pulmonary function tests, when compared to those 
conducted in May 1997, revealed slightly decreased FVC and 
FEV1 values.  

By a February 1999 rating decision, the RO denied service 
connection for a "chronic disorder manifested by shortness 
of breath due to an undiagnosed illness, claimed as secondary 
to Gulf War service."  A supplemental statement of the case 
was issued in March 1999.

In a written brief presentation dated in December 1999, the 
veteran's representative, in pertinent part, suggested that 
the VA examiner in December 1998 may not have followed the 
directives of the Board's remand.   


II.  Analysis

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation. VAOPGCPREC 
4-99 (May 3, 1999).

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources. VAOPGCPREC 4-99 (May 3, 1999).

The claims file indicates that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Gulf War.  The veteran has reported having had 
respiratory symptoms, including shortness of breath, since 
his return from the Gulf War and the Board further notes that 
in May 1997, the veteran was diagnosed as having "(p)ossible 
Persian Gulf Syndrome with shortness of 
breath . . ."  Thus, there is at least some evidence of a 
chronic disability and a nexus between the veteran's 
shortness of breath and an undiagnosed illness.  Therefore, 
the veteran's claim concerning service connection for 
shortness of breath as a chronic disability resulting from an 
undiagnosed illness is well grounded.  Furthermore, the Board 
finds that all evidence necessary for adjudication of this 
claim has been obtained and that the VA has satisfied its 
duty to assist.

Subsequent to the May 1997 examination for VA purposes, the 
veteran underwent another VA examination, in December 1998.  
As directed by the Board's remand, the examiner reviewed the 
claims file and conducted special pulmonary function tests 
she deemed necessary.  After reviewing the veteran's history, 
documenting his symptoms on examination, and reviewing the 
results of the pulmonary function tests, the VA examiner 
diagnosed the veteran as having chronic bronchitis, a known 
clinical disorder.  The Board finds this VA medical opinion 
to be more clear and convincing than that provided by the VA 
examiner in May 1997.  The May 1997 examiner apparently 
reviewed the veteran's "chart" (presumably referring to the 
claims file), but she did not have any pulmonary function 
tests to review prior to making her diagnosis.  (As noted 
above, the pulmonary function tests that were ultimately 
conducted in May 1997 were essentially normal).  Moreover, 
the May 1997 examiner did not provide any diagnosis more 
definitive than "possible" Gulf War Syndrome with shortness 
of breath.  The December 1998 examination clearly included 
assessment of the veteran's claims file as well as 
contemporaneous pulmonary function tests, and resulted in an 
unmistakable clinical diagnosis, with a date of onset (1994) 
also provided.   

In light of this evidence, the Board finds that the veteran 
has not established the evidence necessary for service 
connection for respiratory symptoms, to include shortness of 
breath, as a chronic disability resulting from an undiagnosed 
illness.  Therefore, service connection is denied.    

The Board acknowledges the argument of the veteran's 
representative, to the effect that the VA examiner may not 
have complied with the September 1998 remand instructions.  
However, careful review of the examination report reveals 
that the examiner did, in fact, review the claims folder, 
conduct special tests deemed necessary, and provide an 
opinion as to whether the veteran could be diagnosed with a 
known clinical disorder.  The examination report is quite 
sufficient with respect to the Board's directives, and yet 
another remand at this point would serve only to further 
delay adjudication of the veteran's claim.   

ORDER

Entitlement to service connection for shortness of breath as 
a chronic disability resulting from an undiagnosed illness is 
denied.




		
      LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeal

 

